 In the Matter Of INTERNATIONAL SHOE COMPANY,EMPLOYERandUNITED SHOE WORRERs OF AMERICA,CIO, PETITIONERCaseNo. 14-RC-598.-Decided May 5, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Samuel P.McChesney, a hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and Boot and Shoe Workers Union, AFL, theIntervenor herein, are labor organizations claiming to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.4.The following employees at the Employer's Vandalia, Missouri,shoe manufacturing plant constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct :All regular and probationary production and maintenance em-ployees, excluding professional employees, office and clerical em-ployees, guards, and supervisors as defined in the Act.5.The Employer contends that no election should be held at thistime because the Vandalia plant is a new operation and the plant hasnot yet reached its full complement of employees.The Petitionerand the Intervenor disagree.The Vandalia plant commenced operations in September 1947. Itmoved into its present quarters in October 1948 with 57 production andmaintenance employees.By February 24, 1949, the date of the hear-83 N. L.R. B., No. 55.386 INTERNATIONAL SHOE COMPANY387ing in this case, the working force had reached 82.Of these 82 em-ployees, 47 are classified as "regular" employees and 35, who havebeen employed less than 3 months, are classified as "probationary" em-ployees.The Employer expects its working force at the plant to ex-pand at the rate of 1 or 2 employees per week to reach approximately95 by June 1 and 120 by September 1, 1949. The Employer does notanticipate at what date the plant will have its full complement of215 production and maintenance employees.The Employer admits that its present working force is an inte-grated, balanced group, substantially representative of the antici-pated full complement of employees. The Employer expects to add toits present output of insoles the production of outsoles about June1, 1949.The skills required for insoles and outsoles are similar andrelated.Employees now doing insole work will be promoted to outsolework, and other workers will be hired for insole work.As the employees working at the plant (including the probationaryemployees) 1 are substantial in number and are representative of thereasonably anticipated production and maintenance personnel, weshall, in accordance with our usual policy, direct an election at thistime.2DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to de-termine whether they desire to be represented, for purposes of collec-tive bargaining, by United Shoe Workers of America, CIO, or byBoot and Shoe Workers Union, AFL,3 or by neither.1Matter of American Enka Corporation,80 N. L.R. B. 298.2Matter of Ford Motor Company,Canton Forge Plant,80 N. L. R. B 1094;Matter ofRowe-Jordan Furntiture Corporation,74 N. L.R. B 1261. See alsoMatter of WesternElectric Compimy,;^ncorporated, 76 N. Lit.B. 400.aAny partteipapt in the glgctlqn directed herein'may, upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot.